Citation Nr: 0430247	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  03-23 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for status post excision of exostosis from the right 
heel calcis.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for status post excision of exostosis from the left 
heel calcis.  

3.  Entitlement to an initial compensable evaluation for 
hemorrhoids.  

4.  Entitlement to service connection for uterine agensia 
with androgen insensitivity syndrome status post gonads 
excision, claimed as androgen insensivity syndrome.  

5.  Entitlement to service connection for status post 
septoplasty.  

6.  Entitlement to service connection for sinusitis.  




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran service on active duty from July 1982 to July 
1985.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the San 
Juan, the Commonwealth of Puerto Rico Department of Veterans 
Affairs (VA) Regional Office (RO), in which the RO granted 
service connection for status post excision of exostosis from 
the right and left heels calcis, assigning a 10 percent 
evaluation each and service connection for hemorrhoids, 
assigning a noncompensable evaluation.  The RO also denied 
the veteran's claims for service connection for uterine 
agensia with androgen insensitivity syndrome status post 
gonads excision, claimed as androgen insensitivity syndrome, 
status post septoplasty and sinusitis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In her March 2002 application for compensation or pension the 
veteran provided the names and addresses of private doctors 
who treated her for the claimed disabilities.  The RO has not 
requested those medical records.  VA will make reasonable 
efforts to obtain relevant records not in the custody of a 
Federal department or agency, to include records private 
medical care providers.  Such reasonable efforts will 
generally consist of an initial request for the records and, 
if the records are not received, at least one follow-up 
request.  38 C.F.R. § 3.159(c)(1) (2004).  

The VA has not examined the veteran with regard to the claim 
for entitlement to service connection for uterine agensia 
with androgen insensitivity syndrome status post gonads 
excision, claimed as androgen insensitivity syndrome.  In the 
case of a claim for disability compensation, the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(4).  This 
includes the duty to obtain VA examinations, which provide an 
adequate basis upon which to determine entitlement to the 
benefit sought.  Littke v. Derwinski, 1 Vet. App. 90 (1991).  
Fulfillment of the VA's duty to assist includes the conduct 
of a thorough and contemporaneous medical examination, which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121 
(1991).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC, for the following development:

1.  Send the veteran several VA Forms 21-
4142, Authorization and Consent to 
Release Information to the Department to 
Veterans Affairs.  Once the veteran 
returns the signed forms obtain the 
veteran's medical records from the 
private doctors listed on the forms.  

2.  If any requested evidence is not 
available, notify the veteran as mandated 
by the Veterans Claims Assistance Act of 
2000.  See also VBA Fast Letter No. 00-87 
(November 17, 2000); 38 C.F.R. 
§ 3.159(e).  

3.  Afford the veteran a VA gynecological 
examination.  The claims folder and a 
copy of this remand must be made 
available and reviewed by the examiner 
prior to the examination.  

4.  After reviewing the complete claims 
folder, to include the service medical 
records, the VA gynecological examiner is 
requested to state whether the veteran 
currently has uterine agensia with 
androgen insensitivity syndrome and/or 
any residuals of gonads excision.  If the 
veteran has a current gynecological 
disability the VA examiner is requested 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
current gynecological disability was 
incurred in or aggravated during service.  
The VA examiner is requested to indicate 
in the examination report that the claims 
file has been reviewed.  All indicated 
special studies deemed necessary must be 
accomplished.  The VA examiner is 
requested to provide a complete rationale 
for all conclusions reached and opinions 
expressed.  

5.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

6.  Then readjudicate the issues on 
appeal.  If any benefit sought on appeal 
is not granted both the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case on the issues and afforded the 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



